Exhibit 10.51

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the 1st day of July, 2008, by and among Michael Foods,
Inc., a Delaware corporation having its principal executive offices in
Minnetonka, Minnesota (the “Company”), and Mark Westphal (the “Executive”).

WHEREAS, Executive currently serves as a senior executive officer of the
Company;

WHEREAS, the Company recognizes the Executive’s substantial contribution to the
growth and success of the Company, desires to provide for the continued
employment of the Executive and to make certain changes in the Executive’s
employment arrangements with the Company, which the Board has determined will
reinforce and encourage the continued attention and dedication to the Company of
the Executive as a member of the Company’s senior management in the best
interests of the Company and its shareholders; and

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the terms and conditions of this Agreement,
including Section 3, the Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue in the employ of the
Company, for the period commencing on the date hereof (the “Effective Date”) and
ending on the first anniversary of such Effective Date (the “Employment
Period”), provided, however, that commencing on the first anniversary of the
Effective Date and each subsequent anniversary thereafter, the Employment Period
shall automatically be extended for one additional year.

2. Terms of Employment.

a. Position and Duties.

i. During the Employment Period, the Executive shall serve as Chief Financial
Officer of the Company, with the appropriate authority, duties and
responsibilities attendant to such position.

ii. During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his attention and time during his normal business hours to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities.



--------------------------------------------------------------------------------

b. Compensation.

i. Annual Base Salary. Effective immediately, and during the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”) of at
least $300,000, the competitiveness of which shall be periodically reviewed and
adjusted in accordance with Company policy. Any increase in Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. Annual Base Salary shall not be reduced after any such increase
and the term Annual Base Salary as utilized in this Agreement shall refer to
Annual Base Salary as so increased.

ii. Annual Bonus. During the Employment Period, the Executive shall participate
in such bonus arrangements as may be approved by the Compensation Committee of
the Board (the “Compensation Committee”) (the aggregate of all payments made
under such bonus arrangements being herein referred to as the “Annual Bonus”).
Executive’s aggregate bonus opportunity will be no less than 75% of Annual Base
Salary and the “Target Bonus” will be no less than 46.875% of Annual Base Salary
or greater as determined by the Compensation Committee. The Annual Bonus shall
be paid within two and one-half months of the end of the fiscal year of the
Company to which it relates.

iii. Long-Term Incentive Plans. The Executive shall participate in long-term
incentive plans including all stock option plans and other long-term incentive
plans the Company may adopt from time to time on a basis no less favorable than
that provided to any other executive officer of the Company.

iv. Other Employee Benefit Plans. During the Employment Period, except as
otherwise expressly provided herein, the Executive shall be entitled to
participate in all compensation, incentive, employee benefit, welfare and other
plans, practices, policies and programs and fringe benefits on a basis no less
favorable than that provided to any other executive officer of the Company.

3. Termination of Employment.

a. Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with
Section 11(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided



--------------------------------------------------------------------------------

that, within the 30 days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties; provided that, in
the event the Executive has been unable to perform his job responsibilities as a
result of chronic illness, physical, mental or any other disability for 240 or
more days in any consecutive 12 month period or 270 or more days in any
consecutive 24 month period, then the Company shall be able to terminate the
Executive’s employment without providing the written notice referred to above
(and the “Disability Effective Date” shall be the date of such termination). For
purposes of this Agreement, “Disability” shall mean a determination by the
Company in its sole discretion that Executive is unable to perform his job
responsibilities as a result of chronic illness, physical, mental or any other
disability for a period of six months or more.

b. With or Without Cause. The Company may terminate the Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

i. the continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s duties, or

ii. the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company, or

iii. conviction of a felony or guilty or nolo contendere plea by the Executive
with respect thereto.

iv. For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer
(while the Executive does not serve as such) or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than 75% of the
entire membership of the Board (excluding the Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i),
(ii) or (iii) above, and specifying the particulars thereof in detail.



--------------------------------------------------------------------------------

c. Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean in the
absence of a written consent of the Executive:

i. the assignment to the Executive of any duties inconsistent with the
Executive’s title and position (including status, offices and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2(a)(i) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive; provided that it is specifically
understood that within six months of a Change in Control the Company shall have
the flexibility to appoint the Executive to a reporting relationship different
from that which existed prior to the Change in Control, to make an immaterial
change in Executive’s duties, or to change the Executive’s title provided that
Executive shall not have a stature less than that of Chief Financial Officer of
a business unit of the size of the Company, and it is understood that equivalent
positions may have different titles;

ii. any failure by the Company to comply with any of the provisions of
Section 2(b) of this Agreement or, following a Change in Control, the failure by
the Company to review and provide increases in Annual Base Salary in a manner
that is consistent with the acquiror’s review and compensation policy for other
senior executives, in each case other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

iii. the failure of the Company upon a Change in Control to (A) continue in
effect any employee benefit plan, compensation plan, welfare benefit plan or
material fringe benefit plan in which Executive is participating immediately
prior to such Change in Control or the taking of any action by the Company which
would adversely affect Executive’s participation in or reduce Executive’s
benefits under any such plan, unless Executive is permitted to participate in
other plans providing Executive with substantially equivalent benefits, or
(B) provide Executive with paid vacation in accordance with the most favorable
past practice of the Company as in effect for Executive immediately prior to
such Change in Control;

iv. any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement for Cause, death or
Disability;



--------------------------------------------------------------------------------

v. any failure by the Company to comply with and satisfy Section 10(c) of this
Agreement; or

vi. any requirement that the Executive (A) be based anywhere more than fifty
(50) miles from the office where the Executive is currently located or
(B) travel on Company business to an extent substantially greater than the
Executive’s current travel obligations.

d. Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 11(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

e. Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for Disability, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, (ii) if the Executive’s employment is terminated by
reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be, and (iii) if the Executive’s
employment is terminated by the Executive, thirty days after the giving of such
notice by the Executive provided that the Company may elect to place the
Executive on paid leave for all or any part of such 30-day period.

f. Change in Control. “Change in Control” means the consummation of a
transaction, whether in a single transaction or in a series of related
transactions that are consummated contemporaneously (or consummated pursuant to
contemporaneous agreements), with any other party or parties on an arm’s-length
basis, pursuant to which (a) such party or parties, directly or indirectly,
acquire (whether by merger, stock purchase, recapitalization, reorganization,
redemption, issuance of capital stock or otherwise) more than 50% of the voting
stock of the Company, (b) such party or parties, directly or indirectly, acquire
assets constituting all or substantially all of the assets of the Company and
its subsidiaries on a consolidated basis, or (c) prior to an initial public
offering of the Company Common Stock pursuant to an offering registered under
the 1933 Act, Thomas H. Lee Equity Fund V, L.P., a Delaware limited partnership,
and its affiliates cease to have the ability to elect, directly or indirectly, a
majority of the Board of Directors of the Company.



--------------------------------------------------------------------------------

4. Obligations of the Company upon Termination.

a. Death or Disability. If, during the Employment Period, the Executive’s
employment shall terminate on account of death or Disability:

i. the Company shall pay to the Executive or his estate or beneficiaries in a
lump sum in cash within 30 days after the Date of Termination the sum of (x) the
Executive’s Annual Base Salary through the Date of Termination to the extent not
theretofore paid, and (y) the product of (1) the Target Bonus and (2) a
fraction, the numerator of which is the number of whole and partial months in
the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is 12, to the extent not theretofore
paid (the sum of the amounts described in clauses (x) and (y) shall be
hereinafter referred to as the “Accrued Obligations”);

ii. to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive or his estate or beneficiaries any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice of or contract or agreement
with the Company and its affiliated companies through the Date of Termination
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”); and

iii. the Company shall pay to the Executive or his estate or beneficiaries in a
lump sum in cash within 30 days after the Date of Termination an amount equal to
the sum of (x) Executive’s current Annual Base Salary and (y) Executive’s
current Target Bonus.

b. By the Company for Cause; By the Executive Other than for Good Reason. If the
Executive’s employment is terminated for Cause or the Executive terminates his
employment without Good Reason during the Employment Period, this Agreement
shall terminate without further obligations to the Executive other than the
obligation to pay to the Executive (i) his Annual Base Salary through the Date
of Termination to the extent theretofore unpaid and (ii) the Other Benefits.

c. By the Company Other than for Cause, Death or Disability; By the Executive
for Good Reason. If, during the Employment Period, the Executive’s employment is
terminated by the Executive for Good Reason or by the Company other than for
Cause and other than on account of death or Disability:

i. the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the sum of:

1. the Accrued Obligations; and



--------------------------------------------------------------------------------

2. the amount equal to the sum of Executive’s current Annual Base Salary and
Executive’s current Target Bonus; and

ii. the Company shall provide the Executive with the Other Benefits.

d. Welfare Benefits. In the event of a termination described in Section 4(a) or
4(c), for a period of one (1) year following Executive’s Date of Termination the
Company shall (i) continue to provide medical, dental and life insurance
benefits to the Executive, his spouse and children under age 25 on the same
basis, including without limitation employee contributions, as such benefits are
then currently provided to the Executive (“Welfare Benefits”); or (ii) provide
the Executive with monthly payments sufficient to purchase such Welfare
Benefits; provided that the provision of such Welfare Benefits or payments shall
cease in the event Executive becomes eligible to receive comparable benefits
from another employer (either because he becomes employed by, or becomes an
independent contractor with respect to such employer).

e. Liquidated Damages. The benefits and amounts payable to Executive under this
Section 4 shall be deemed liquidated damages.

5. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of his employment with the Company he will become familiar with the Company’s
and its subsidiaries’ trade secrets and other confidential information
concerning the Company and such subsidiaries and that his services will be of
special, unique and extraordinary value to the Company and its subsidiaries.
Therefore, Executive agrees that:

a. Noncompetition. During the period commencing on the Effective Date and ending
on the second anniversary of the date Executive’s employment with the Company
terminates (such period the “Restricted Period”), Executive shall not, for
himself or on behalf of any other person, firm, partnership, corporation, or
other entity, engage, directly or indirectly, as an executive, agent,
representative, consultant, partner, shareholder or holder of any other
financial interest, in any business that competes with the Company in the
business of the production, distribution or sales of eggs or egg products,
refrigerated potato products or branded cheese products (a “Competing
Business”), it being understood and agreed that Executive shall not be in
violation of this restriction where Executive is employed by a person, firm,
partnership, corporation, or other entity engaged in a variety of activities,
including the Competing Business, so long as Executive is not engaged in or
responsible for the Competing Business of such entity. Nothing herein shall
prohibit Executive from being a passive owner of not more than 2% of the
outstanding publicly traded stock of any class of a Competing Business so long
as Executive has no active participation in the business of such entity, except
to the extent permitted above. Executive acknowledges that this Agreement, and
specifically, this Section 5 does not preclude Executive from earning a
livelihood, nor does it unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to the Company of its non-enforcement outweighs any harm to
Executive of its enforcement by injunction or otherwise.



--------------------------------------------------------------------------------

b. Nonsolicitation. During the Restricted Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Company or its subsidiaries to leave the employ of the Company
or its subsidiaries, or in any way interfere with the relationship between the
Company or any of its subsidiaries and any employee thereof, (ii) knowingly hire
any person who was an employee of the Company or any of its subsidiaries within
180 days prior to the time such employee was hired by Executive, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company or any of its subsidiaries to cease doing business with the Company
or its subsidiaries or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation and the Company or any
subsidiary or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Company or any of its
subsidiaries and with which the Company or any of its subsidiaries has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company or its subsidiaries in the
one-year period immediately preceding Executive’s termination of employment with
the Company.

c. Enforcement. The parties to this Agreement hereby agree and stipulate that
(i) the restrictions contained in this Agreement are reasonable and necessary in
order to protect the Company’s and its subsidiaries’ legitimate business
interests and (ii) in the event of any breach or violation of this Agreement or
of any provision hereof by Executive, the Company and its subsidiaries will have
no adequate remedy at law and will suffer irreparable loss and damage thereby.
The parties hereby further agree and stipulate that in the event of any such
breach or violation, either threatened or actual, the Company’s and its
subsidiaries’ rights shall include, in addition to any and all other rights
available to the Company and its subsidiaries at law or in equity, the right to
seek and obtain any and all injunctive relief or restraining orders available to
it in courts of proper jurisdiction, so as to prohibit, bar, and restrain any
and all such breaches or violations by Executive. The prevailing party to any
legal action, arbitration or other proceeding commenced in connection with
enforcing any provision of this Section 5, including without limitation,
obtaining the injunctive relief provided by this Section 5 shall be entitled to
recover all court costs, reasonable attorneys’ fees, and related expenses
incurred by such party. Executive further agrees that no bond need be filed in
connection with any request by the Company and its subsidiaries for a temporary
restraining order or for temporary or preliminary injunctive relief.

d. Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 5 are in consideration of: (i) employment with the Company as its
Chief Financial Officer, and (ii) additional good and valuable consideration as
set forth in this Agreement. In addition, Executive acknowledges (i) that the
business of the Company and its subsidiaries is national in scope and without
geographical limitation and (ii) notwithstanding the state of incorporation or
principal office of the Company or any of its subsidiaries, or any of their
respective executives or employees (including the Executive), it is expected
that the Company will have business activities and have valuable business
relationships within its industry throughout the United States. Executive
acknowledges that he has carefully read this Agreement and has given careful
consideration to the



--------------------------------------------------------------------------------

restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and its subsidiaries now existing or to
be developed in the future. Executive expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice, program,
contract or agreement except as explicitly modified by this Agreement; provided
that the Executive shall not be eligible for severance benefits under any other
program or policy of the Company.

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment.

8. Certain Additional Payments by the Company.

a. Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments; provided, however, that,
(i) with respect to the transaction contemplated by that certain Agreement and
Plan of Merger dated October 10, 2003 by and among THL Food



--------------------------------------------------------------------------------

Products Co., M-Foods Holdings, Inc., as amended, and the Shareholders of
M-Foods Holdings, Inc., the Company shall in no event be required to make any
Gross-Up Payment to any employee of the Company or its Subsidiaries with respect
to such transaction, to the extent that, when taken together with all Gross-Up
Payments made to all employees in respect of such transaction, the Gross-Up
Payments would exceed $6,300,000 in the aggregate and (ii) with respect to any
transaction (or series of related transactions giving rise to such Excise Tax)
other than the one described in clause (i), the Company shall in no event be
required to make any Gross-Up Payment to any employee of the Company or its
Subsidiaries with respect to any such transaction, to the extent that, when
taken together with all Gross-Up Payments made to all other employees in respect
of such transaction, the Gross-up Payments would exceed $16,300,000 in the
aggregate; provided further that in the event the aggregate amount of Gross-Up
Payments required to be made by the Company in connection with any transaction,
together with any Gross-Up Payments made in respect of all previous transactions
occurring on or after the date hereof, exceeds the applicable limitation set
forth in the preceding sentence, the Executive shall be entitled to receive the
lesser of (i) the actual amount of Gross-Up Payment payable to the Executive as
calculated above or (ii) a pro rata portion of the aggregate Gross-Up Payments
paid by the Company to all employees (such pro rata portion to be determined
based upon the ratio of (A) the full Gross-Up Payment the Executive would be
otherwise entitled to receive hereunder but for such limitation, to (B) the full
aggregate Gross-Up Payments to be paid to all employees but for such
limitation). For purposes of this Agreement, the term “Reduced Amount” shall
mean the greatest amount that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax. Notwithstanding the
foregoing provisions of this Section 9(a), if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that the Payments do not exceed
120% of the Reduced Amount, then no Gross-Up Payment shall be made to the
Executive and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.

b. Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent auditors or such other certified public accounting firm reasonably
acceptable to the Executive as may be designated by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Section 9,
shall be paid by the Company to the Executive not later than the due date for
the payment of any Excise Tax. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts



--------------------------------------------------------------------------------

its remedies pursuant to Section 9(c) and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

c. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

i. give the Company any information reasonably requested by the Company relating
to such claim,

ii. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

iii. cooperate with the Company in good faith in order to effectively contest
such claim, and

iv. permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income



--------------------------------------------------------------------------------

tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

d. If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

e. Notwithstanding anything contained herein to the contrary, in connection with
any transaction or series of transactions occurring after the date hereof, the
Executive shall not be entitled to any Gross-Up Payment unless the Executive
shall have provided to the Company such documentation as the Company may
reasonably request to permit the Company to claim that a portion of the Payments
do not constitute “parachute payments” under Section 280G of the Code. The
Executive shall only be required to deliver such documentation with respect to
an amount of the Payments in excess of the Reduced Amount.

9. Successors.

a. This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

b. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

c. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.



--------------------------------------------------------------------------------

10. Miscellaneous.

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of Minnesota, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

b. All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Mark Westphal

111 4th Avenue North #203

Minneapolis, MN 55401

If to the Company:

Michael Foods, Inc.

401 Carlson Parkway

Suite 300

Minnetonka, MN 55305

Telecopy Number: (952) 258-4911

Attention: Secretary

with a copy to:

Thomas H. Lee Equity Fund V, L.P.

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: Anthony J. DiNovi

                 Kent Weldon

                 Todd Abbrecht

and a copy to:

Weil, Gotshal & Manges LLP

100 Federal Street

34th Floor

Boston, MA 02110

Attention: Marilyn French



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

c. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

d. The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

e. The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including; without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c)(i)-(v) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

f. From and after the Effective Date this Agreement shall supersede any other
employment agreement between the parties with respect to the subject matter
hereof.

g. Subject to the provisions of Section 3(d), there shall be no limitation on
the ability of the Company to terminate the Executive at any time with or
without Cause.

***Remainder Of Page Intentionally Left Blank***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

/s/ Mark Westphal

Mark Westphal

 

MICHAEL FOODS, INC. By:  

/s/ Gregg A. Ostrander

Title:  

Chairman of the Board